BRISCOE, Circuit Judge,
concurring in part and dissenting in part.
I concur in part and dissent in part. I agree with Part III of the majority’s opinion, which rejects certain of Pavatt’s ineffective assistance of counsel claims and affirms the denial of federal habeas relief on Pavatt’s convictions for first degree murder and conspiracy to commit first degree murder. As I explain in greater detail below, however, I would add that there is no merit to any of Pavatt’s ineffective assistance claims, or to his additional argument urging us to recognize an exception to the procedural bar that applies to most of his ineffective assistance of counsel claims.
As for Part IV of the majority’s opinion, I disagree with it in full. Part IV addresses Pavatt’s claim that the evidence presented at his sentencing proceeding was constitutionally insufficient to support the jury’s finding that the murder was especially heinous, atrocious or cruel (the HAC aggravating circumstance). Although the Oklahoma Court of Criminal Appeals (OCCA) considered and rejected this claim on the merits, the majority concludes that the OCCA’s decision was both contrary to and an unreasonable application of clearly established federal law under 28 U.S.C. § 2254(d)(1). The majority also suggests that the jury at Pavatt’s sentencing proceeding was improperly instructed regarding the HAC aggravating circumstance. I disagree with all of these conclusions, as well as with the majority’s resulting decision to grant Pavatt federal habeas relief.
Thus, in sum, I would affirm the judgment of the district court denying Pavatt’s petition for writ of habeas corpus in its entirety.
I
Pavatt asserts a number of claims of ineffective assistance of counsel and appellate counsel, including the claims of ineffective assistance of trial counsel that are addressed and rejected in Part III of the majority opinion. Although I agree with the majority that Pavatt is not entitled to federal habeas relief on the basis of these claims, I would conclude that only one of Pavatt’s ineffective assistance claims is properly before us, and that the remainder are procedurally barred due to Pavatt’s failure to present them to the OCCA “in compliance with relevant state procedural rules.” Cone v. Bell, 556 U.S. 449, 465, 129 S.Ct. 1769, 173 L.Ed.2d 701 (2009).
In his original application for state post-conviction relief, Pavatt asserted a host of claims alleging ineffective assistance of trial and appellate counsel. Only one of those claims, however, is now at issue in this appeal. That was a claim that his appellate attorneys failed to challenge on direct appeal the admissibility of a photograph of Rob Andrew taken prior to his death (State’s Exhibit 219), and that the admission of that photograph “rendered ... Pa-vatt’s trial fundamentally unfair, depriving him of the Due Process of Law, and unconstitutionally injected passion, prejudice, and other arbitrary factors into the sentencing proceeding.” Original App. for Post-Conviction Relief at 54 (citations omitted). The OCCA denied relief on the claim, noting in part that it had rejected a similar claim in Marquez-Burrola v. State, *939157 P.3d 749, 760 (Okla. Crim. App. 2007). Pavatt v. State, No. PCD-2004-25 at 6 n.6 (Okla. Crim. App. Apr. 11, 2008). The OCCA also stated that this claim was “barred by res judicata.” Id. at 6. Presumably, this was a reference to Pavatt’s argument on direct appeal that the trial court erred in admitting gruesome photographs of Rob Andrew at the crime scene and his accompanying request that the OCCA review the premortem photographs of Rob Andrew. In any event, respondent does not argue that the claim is procedurally barred for purposes of federal habeas review.
The district court reviewed the claim on the merits and concluded that Pavatt had failed to demonstrate that the OCCA’s decision was contrary to or an unreasonable application of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). ROA, Vol. 3 at 1125 (ECF No. 91 at 77). More specifically, the district court concluded “it [wa]s clear that based on the case cited by the OCCA in its denial of [Pavatt]’s claim, Marquez-Burrola, as well as other cases decided by the OCCA prior to [Pavatt]’s appeal, that [Pavatt] would not have prevailed on appeal had the claim been raised.” Id. (citations omitted).
I agree with the district court. In Marquez-Burrola, the OCCA considered and rejected a challenge to the constitutionality of § 2403 of the Oklahoma Evidence Code, which states, in pertinent part, that “an appropriate photograph of the victim while alive shall be admissible evidence when offered by the district attorney to show the general appearance and condition of the victim while alive.” Okla. Stat. tit. 12, § 2403 2016; see Marquez-Burrola, 157 P.3d at 760. The OCCA in that case also rejected the defendant’s argument that the trial court abused its discretion by admitting, pursuant to § 2403, a single, premor-tem photograph of the victim. Id. at 760-61. Notably, the premortem photograph of Rob Andrew was admitted at Pavatt’s trial without objection pursuant to § 2403, and I see nothing about that photograph or the facts of Pavatt’s trial that would distinguish it from Marquez-Burrola. Further, the OCCA itself explicitly stated that, in light of Marquez-Burrola, it would not have granted relief to Pavatt had he challenged the admission of Exhibit 219 on direct appeal. Consequently, Pavatt has failed to establish that he was prejudiced by the failure of his appellate counsel to raise the issue on direct appeal.
All of the remaining ineffective assistance claims asserted by Pavatt in this appeal — trial counsel’s failure to prevent the admission of pervasive victim-impact evidence in both stages of trial (other than Exhibit 219), trial counsel’s failure to investigate and present a compelling mitigation case, and appellate counsel’s failure to assert these claims of ineffective assistance on direct appeal — were first presented by Pavatt to the OCCA in his second application for state post-conviction relief. The OCCA concluded that these claims were procedurally barred under the provisions of the Oklahoma Post-Conviction Procedure Act, Okla. Stat. tit. 22, §§ 1080 et seq. In reaching this conclusion, the OCCA noted that, under that Act, “[c]laims which could have been raised on direct appeal, but were not, are generally considered waived.” Pavatt v. State, No. PCD-2009-777 at 2 (Okla. Crim. App. Feb. 2, 2010). Further, the OCCA noted that it could “not consider the merits of any claim made in a subsequent application for postconviction relief, unless (1) the legal basis for that claim was previously unavailable, or (2) the facts supporting the claim were not previously ascertainable through the exercise of reasonable diligence.” Id. at 2-3. The OCCA determined that all of Pavatt’s ineffective assistance claims could have been raised at an earlier time, and it in *940turn concluded that it was “barred by the provisions of the Post-Conviction Procedure Act from considering these arguments.” Id. at 7.
Despite the OCCA’s ruling, Pavatt argues that we should review his claims de novo for two reasons. First, he contends that “[t]he OCCA did not clearly impose a procedural bar of these claims, but instead stated the ‘current arguments merely modify or expand the claims made, and rejected, in prior proceedings.’ ” Aplt. Br. at 50 (quoting Pavatt, No. PCD-2009-777 at 4). This argument makes little sense when one recalls that the ineffective assistance of counsel claims he now asserts were first raised in his second application for state post-conviction relief. Further, as discussed above and as Pavatt ultimately concedes in a related footnote, the OCCA quite clearly concluded that these claims were procedurally barred under Oklahoma’s Post-Conviction Procedure Act. Id. at 50-51 n.14.
That leads to Pavatt’s second argument: “Even if this Court determines the OCCA imposed a procedural bar, such a bar is not without exception. Post-conviction counsel’s ineffectiveness in not fully challenging the failures of prior counsel to object to the inadmissible sympathy evidence is the ‘cause’ that excuses any default.” Id. at 50-51 (citations omitted). In other words, Pa-vatt argues that the ineffectiveness of the attorney who represented him in filing his original application for post-conviction relief establishes the “cause” for his failure to comply with Oklahoma’s procedural requirements.
In support of this argument, Pavatt relies on the Supreme Court’s decisions in Martinez v. Ryan, 566 U.S. 1, 132 S.Ct. 1309, 182 L.Ed.2d 272 (2012) and Trevino v. Thaler, — U.S. —, 133 S.Ct. 1911, 185 L.Ed.2d 1044 (2013). Aplt. Br. at 51. In Martinez, the Supreme Court held that if,
under state law, claims of ineffective assistance of trial counsel must be raised in an initial-review collateral proceeding, a procedural default will not bar a federal habeas court from hearing a substantial claim of ineffective assistance at trial if, in the initial-review collateral proceeding, there was no counsel or counsel in that proceeding was ineffective.
Id. at 1320 (emphasis added).
In Trevino, the Supreme Court explained that, in determining whether the Martinez exception to Coleman v. Thompson, 501 U.S. 722, 729-30, 753-54, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991) (holding that a defendant’s state-law procedural default ordinarily prevents a federal habeas court from considering the defendant’s federal constitutional claim, and that an attorney’s errors in a post-conviction proceeding do not qualify as cause for such a default), applies in a particular case, four requirements must be met:
(1) the claim of “ineffective assistance of trial counsel” was a “substantial” claim; (2) the “cause” consisted of there being “no counsel” or only “ineffective” counsel during the state collateral review proceeding; (3) the state collateral review proceedings was the “initial” review proceeding in respect to the “ineffective-assistance-of-trial-counsel claim”; and (4) state law requives that an “ineffective assistance of trial counsel [claim] ... be raised in an initial-review collateral proceeding.”
133 S.Ct. at 1918 (alteration in original) (quoting Martinez, 132 S.Ct. at 1318-19, 1320-21). The Court in Trevino ultimately extended the rule in Martinez to circumstances in which state law does not expressly require claims of ineffective assistance of trial counsel to be brought in collateral proceedings, but, by way of its “structure and design ... make[s] it virtu*941ally impossible for an ineffective assistance claim to be presented on direct review.” Id. at 1915 (internal quotation marks omitted).
Pavatt argues that the rules outlined in Martinez and Trevino should be applied in his case because (a) he was represented at trial and on direct appeal by the same attorney, (b) consequently, his original application for post-conviction relief was his first real opportunity to assert ineffective assistance of trial counsel claims, and (c) the attorney who represented him in filing his original application for post-conviction relief was ineffective for failing to raise these claims of ineffective assistance of trial counsel and appellate counsel.
I disagree. Martinez and Trevino are distinguishable because, in both of those cases, the Supreme Court focused on whether the “structure and design” of the state system at issue, i.e., what the Supreme Court in Trevino' characterized as the state’s “procedural regime,” 133 S.Ct. at 1915, expressly or effectively prevented the petitioner from raising his or her ineffective assistance claim for the first time until state postconviction proceedings. Notably, in Fairchild v. Trammell, 784 F.3d 702, 721 (10th Cir. 2015), we differentiated Oklahoma’s procedural regime from the state systems that were at issue in Martinez and Trevino. In particular, we noted that “Oklahoma provides a reasonable time to investigate a claim of ineffective assistance before raising it on direct appeal” and that, under Oklahoma law, “[a] claim of ineffective assistance can be raised with the opening brief on [direct] appeal.”1 Id. Thus, consistent with our holding in Fair-child, I would conclude that neither Martinez nor Trevino allow us to bypass the OCCA’s procedural bar ruling and review Pavatt’s ineffective assistance claims on the merits. To hold otherwise would be'to adopt an entirely new, and potentially much broader, -rule than was announced in Martinez and Trevino.
II
Pavatt also asserts two challenges to the HAC aggravating circumstance found by the jury. As discussed below, I conclude that both of these challenges lack merit, and that we must affirm the district court’s denial of federal habeas relief with respect to those claims.
A
The Oklahoma legislature has outlined eight aggravating circumstances that may be found by a jury in the sentencing phase of a capital trial. See Okla. Stat. tit. 21, § 701.12. Included among those is the HAC aggravating circumstance. Id § 701.12(4) (“The murder was especially heinous, atrocious, or cruel.”).
In 1988, the Supreme Court addressed the constitutionality of Oklahoma’s HAC aggravating circumstance in Maynard v. Cartwright, 486 U.S. 356, 108 S.Ct. 1853, 100 L.Ed.2d 372 (1988). The claim in that case, which was filed by an Oklahoma capital defendant, was that Oklahoma’s HAC aggravator was unconstitutionally vague and overbroad. The Supreme Court unanimously agreed and held that the statutory language of the HAC aggravator, standing alone, failed to give a jury adequate guidance. Id. at 363-64, 108 S.Ct. 1853. “[A]n ordinary person,” the Court concluded, “could honestly believe that every unjustified, intentional taking of human life is ‘especially heinous.’ ” Id.
*942Notably, while Maynard was pending before the Supreme Court, the OCCA expressly “restricted the ‘heinous, atrocious, or cruel’ aggravating circumstance to those murders in which torture or serious physical abuse [wa]s present.” Id. at 365, 108 S.Ct. 1853 (citing Stouffer v. State, 742 P.2d 562 (Okla. Crim. App. 1987)). More specifically, the OCCA in Stouffer “identified two kinds of cases in which ‘torture or serious physical abuse’ [wa]s present: those characterized by the infliction of ‘great physical anguish’ and those characterized by the infliction of ‘extreme mental cruelty.’ ” Medlock v. Ward, 200 F.3d 1314, 1324 (10th Cir. 2000) (Lucero, J., concurring). “In the mental cruelty context, the OCCA ... emphasized that the torture required for finding the ‘heinous, atrocious, or cruel’ aggravator must produce mental anguish in addition to that which of necessity accompanies the underlying killing.” Id. (internal quotation marks omitted). And, with respect to the physical anguish branch of its test, the OCCA held that, “[ajbsent evidence of conscious physical suffering by the victim prior to death, the required torture or serious physical abuse standard is not met.” Battenfield v. State, 816 P.2d 555, 565 (Okla. Crim. App. 1991).
In addition to the restrictions outlined in Stouffer, the OCCA has since indicated that the HAC aggravator “contemplates a two-step analysis.” Nuckols v. State, 805 P.2d 672, 674 (Okla. Crim. App. 1991). The first step of this analysis, the OCCA has stated, requires the jury to determine whether the death of the victim was preceded by torture or serious physical abuse. Id. “Once this foundational assessment is made,” the OCCA has stated, “then the jury may apply the definitions given to them ... to measure whether or not the crime can be considered to have been heinous, atrocious or cruel.” Id.
In DeRosa v. State, 89 P.3d 1124, 1156 (Okla. Crim. App. 2004), the OCCA officially incorporated this two-step analysis into its uniform jury instructions. More specifically, the OCCA outlined a jury instruction defining the HAC aggravator and directed that this instruction was to “replace the current version of OUJI-CR(2d) 4-73 and that it shall be used in all future capital murder trials in which the” HAC aggravator is alleged. The instruction read as follows:
The State has alleged that the murder was “especially heinous, atrocious, or cruel.” This aggravating circumstance is not established unless the State proves beyond a reasonable doubt:
First, that the murder was preceded by either torture of the victim or serious physical abuse of the victim; and Second, that the facts and circumstances of this case establish that the murder was heinous, atrocious, or cruel.
You are instructed that the term “torture” means the infliction of either great physical anguish or extreme mental cruelty. You are further instructed that you cannot find that “serious physical abuse” or “great physical anguish” occurred unless you also find that the victim experienced conscious physical suffering prior to his/her death.
In addition, you are instructed that the term “heinous” means extremely wicked or shockingly evil; the term “atrocious” means outrageously wicked and vile; and the term “cruel” means pitiless, designed to inflict a high degree of pain, or utter indifference to or enjoyment of the suffering of others.
Id. The OCCA emphasized that “[t]his instruction does not change any of the legal requirements of the ‘heinous, atrocious, or cruel’ aggravating circumstance as it has existed up until this time.” Id. “Rather,” *943the OCCA noted, “it is intended to more fully inform the jury regarding the findings that must be made in order to properly apply the aggravator and to ensure that a jury determination is made regarding each of these findings.” Id.
B
In the first of his challenges to the HAC aggravating circumstance found by the jury in his case, Pavatt contends that the state trial court’s instructions to the jury regarding the HAC aggravating circumstance failed to inform them adequately that they must find “conscious physical suffering” before concluding that the murder was “especially heinous, atrocious, or cruel.”

Facts relevant to this claim

Prior to trial, Pavatt filed an objection “to the pattern verdict form, OUJI-CR 2d 4-84, on the grounds the special findings, i.e., the aggravating circumstances, [wejre ill-defined, vague and d[id] not check the unbridled discretion of the sentencer.” State R. at 1286. Pavatt subsequently filed an objection to the standard instruction and verdict form on the HAC aggravating circumstance “on the grounds that [they were] unconstitutional” in light of the Supreme Court’s decision in Maynard. Id. at 1471.
The state trial court overruled Pavatt’s objections and, at the conclusion of the second-stage proceedings, gave the jury the following instruction regarding the HAC aggravating circumstance:
Instruction Number 5
As used in these instructions, the term “heinous” means extremely wicked or shockingly evil; “atrocious” means outrageously wicked and vile; “cruel” means pitiless, or designed to inflict a high degree of pain, utter indifference to, or enjoyment of, the sufferings of others. The phrase “especially heinous, atrocious, or cruel” is directed to those crimes where the death of the victim was preceded by torture of the victim or serious physical abuse.
Id. at 2052. The second-stage verdict form simply asked the jury to check whether or not they found the existence of each of the alleged aggravating circumstances. Id. at 2063. The verdict form did not otherwise explain or attempt to define the HAC aggravating circumstance. Id.

Pavatt’s presentation of the issue to the OCCA

Although Pavatt argued on direct appeal that the evidence presented at trial was insufficient to support the HAC aggravating circumstance, he did not challenge on direct appeal the adequacy of the HAC instruction or the verdict form. Nor did he raise the issue in his initial application for post-conviction relief. Instead, Pavatt waited until he filed his second application for post-conviction relief to raise the issue. In that application, Pavatt argued that the state trial court violated his constitutional rights by failing to provide an adequate instruction that informed the jury that it must find conscious physical suffering beyond a reasonable doubt before concluding that the murder was especially heinous, atrocious, or cruel.

The OCCA’s resolution of the claim

In its opinion denying Pavatt’s second application for post-conviction relief, the OCCA concluded that this claim was procedurally barred: “Because this argument is based on the trial record, it could have been made in prior proceedings, and may not be considered now.” Pavatt, No. PCD-2009-777 at 5 (citing Okla. Stat. title 22, § 1089(D)(8)). In a related footnote, the OCCA also stated:
*944In any event, we have rejected the same argument several times in the past. [Pa-vatt] essentially asks this Court to retroactively require an instruction that we promulgated — after Petitioner’s conviction — in DeRosa v. State, 2004 OK CR 19, ¶¶ 91-97, 89 P.3d 1124, 1154-57. That instruction elaborates on the meaning of “heinous, atrocious, or cruel,” and the relevant Uniform Jury Instruction already in existence (No. 4-73) was amended a year later. DeRosa was handed down several months after [Pa-vatt]’s trial. DeRosa does not hold that the Uniform Jury Instruction on this issue, being used at the time of DeRo-sa’s and [Pavatt]’s trials, was materially deficient. DeRosa, 2004 OK CR 19, ¶ 97, 89 P.3d at 1156 (“This opinion should not be interpreted as a ruling that the former uniform instruction was legally inaccurate or inadequate”). This same attack on the pre-DeRosa version of OUJI-CR (2nd) No. 4-73 has been rejected several times by this Court. Jackson v. State, 2006 OK CR 45, ¶¶ 36-38, 146 P.3d 1149, 1161-63; Browning v. State, 2006 OK CR 8, ¶¶ 52-56, 134 P.3d 816, 843-45; Rojem v. State, 2006 OK CR 7, ¶¶ 68-73, 130 P.3d 287, 300-01.
Id. at 5 n.5.

The district court’s procedural bar ruling

The district court in this case concluded that Pavatt’s challenge to the state trial court’s HAC instruction was “barred from federal review.” ROA, Vol. 3 at 1138. In support, the district court stated that “[t]he Tenth Circuit has repeatedly recognized the application of a procedural bar to claims which could have been raised in an initial postconviction application but were not.” Id at 1079. The district court also concluded that “the OCCA’s procedural bar here [wa]s adequate and independent.” Id. at 1080. Lastly, the district court concluded that Pavatt had “not made any showing of cause and prejudice to excuse his default of th[is] claim[],” nor had he shown “that a fundamental miscarriage of justice w[ould] occur if the claim [wa]s not heard.” Id. at 1081-82.

Pavatt’s challenge to the district court’s procedural bar ruling

Pavatt now contends that “[t]he district court erred in finding this claim procedurally barred from federal review.” Aplt. Br. at 41. In support, Pavatt asserts that “Valdez v. State, 46 P.3d 703 (Okla. Crim. App. 2002) gives the OCCA the option to permit consideration on the merits “when an error complained of has resulted in a miscarriage of justice, or constitutes a substantial violation of a constitutional or statutory right.’ ” Aplt. Br. at 41 (quoting Valdez, 46 P.3d at 710). “The merits inquiry,” Pavatt asserts, “is thus part of the default consideration, and therefore, lacks independence as in Ake v. Oklahoma, 470 U.S. 68, 74-75, 105 S.Ct. 1087, 84 L.Ed.2d 53 (1985).” Aplt. Br. at 41.
“The doctrine of procedural default prevents a federal court from reviewing ‘the merits of a claim — including constitutional claims — that a state court declined to hear because the prisoner failed to abide by a state procedural rule.’ ” Williams v. Trammell, 782 F.3d 1184, 1212 (10th Cir. 2015) (quoting Martinez v. Ryan, 566 U.S. 1, 9, 132 S.Ct. 1309, 182 L.Ed.2d 272 (2012)). “In order to bar federal review, a state procedural rule must be adequate to support the judgment and independent from federal law.” Banks v. Workman, 692 F.3d 1133, 1145 (10th Cir. 2012). “These dual requirements seek to ensure state rules are not employed to defeat federal court review of constitutional rights.” Id. “To satisfy the adequacy element, a state procedural rule must be strictly or regularly followed and applied evenhandedly to all similar claims.” Id. (internal quotation *945marks omitted) (citation omitted). This court “ha[s] repeatedly held that Oklahoma’s procedural default rule meets the adequacy requirement.” Id. “A state procedural rule is independent if it relies on state law, rather than federal law, as the basis for the decision.” Id. (internal quotation marks omitted) (citation omitted).
“In Ake v. Oklahoma, ... the OCCA had held that [defendant] Ake had waived his claims that he was entitled to a court-appointed psychiatrist to assist him in an insanity defense because he had not renewed his request for a psychiatrist in a new-trial motion.” Black v. Workman, 682 F.3d 880, 918 (10th Cir. 2012). “But under Oklahoma law there was nó procedural bar if the alleged error was ‘fundamental trial error’; and federal constitutional error was considered an error of that type.” Id. (quoting Ake, 470 U.S. at 74-75, 105 S.Ct. 1087). “Thus, the OCCA could not apply the waiver rule without first addressing the federal constitutional error.” Id. “The Supreme Court concluded that the state waiver rule was therefore not an independent state ground for barring review.” Id.
In Pavatt’s case, as in Banks, the OCCA based its denial “upon the state procedural rule in § 1089(D)(8).” 692 F.3d at 1145. “Because § 1089 is purely a state law rule, we have held that Oklahoma decisions resting entirely upon § 1089(D)(8) are independent.” Id. But Pavatt, relying on Valdez and parroting other Oklahoma capital defendants who have mounted similar challenges, essentially argues that the OCCA’s reliance on § 1089(D)(8) “does not preclude merits review because the state bar is not independent of federal law.” Fairchild, 784 F.3d at 719. More specifically, Pavatt “is asserting that the OCCA will not impose a procedural bar [pursuant to § 1089(D)(8)] unless it first determines that any federal claims lack merit,” id., and thus the OCCA “sometimes forgives noncompliance with the bar on successive post-conviction applications.” Williams, 782 F.3d at 1213.
As we have noted, however, “the Valdez exception only applies in cases involving an exceptional circumstance, and it is insufficient to overcome Oklahoma’s regular and consistent application of its procedural-bar rule in the vast majority of cases.”2 Id. (internal quotation marks omitted) (citations omitted). In this case, Pavatt’s challenge to the HAC jury instruction is far from exceptional: it is a claim that was readily apparent from the trial record and that could and arguably should have been raised on direct appeal. Moreover, although the OCCA opined in a footnote that there was no merit to Pavatt’s claim, the clear and unequivocal basis for its denial of his claim was procedural bar under § 1089(D)(8). See Cole, 755 F.3d at 1158-59 (acknowledging and applying the OCCA’s procedural bar ruling, even though the OCCA, on an alternative basis, briefly addressed and rejected the merits of the petitioner’s claim); Thacker v. Workman, 678 F.3d 820, 834 n.5 (10th Cir. 2012) (same). I therefore agree with the district court that the claim is procedurally barred.

The merits of Pavatt’s claim

Even if we were to assume that the claim was not procedurally barred, it cannot provide Pavatt with a valid basis for federal habeas relief. In Workman v. Mullin, 342 F.3d 1100 (10th Cir. 2003) and *946Wilson v. Sirmons, 536 F.3d 1064 (10th Cir. 2008), we considei'ed HAC jury instructions identical to the one utilized in Pavatt’s case and rejected claims identical to the one now asserted by Pavatt. In doing so, we concluded that the language of the instructions was sufficient to narrow the jury’s discretion, as required by Supreme Court precedent. Workman, 342 F.3d at 1116; Wilson, 536 F.3d at 1108. We also noted in Wilson that “[e]ven if the jury instruction did not sufficiently narrow the jury’s discretion,” the OCCA could “also perform this narrowing function on review” and actually did so. 536 F.3d at 1108. The same holds true in Pavatt’s case.
C
In the second of his challenges to the HAC aggravating circumstance, Pavatt argues that the evidence presented at the sentencing phase of his trial was constitutionally insufficient to support the HAC aggravating circumstance. In support of his challenge to the constitutional sufficiency of the evidence supporting the HAC aggravator, Pavatt offers his view of the evidence:
Rob Andrew was shot twice with a shotgun at relatively close range. There was no gratuitous violence. There was no torture. There was no anguish or suffering beyond that which necessarily accompanied the underlying killing. The two shotgun blasts were both independently fatal. Pellets from both shots hit vital internal organs. Rob could not have remained conscious for more than a few moments, before going into shock and quickly bleeding to death. Additionally, the combination of both shots would have sped up the bleeding, causing Rob to die where he fell. If Rob Andrew’s homicide was “heinous, atrocious, or cruel,” then any murder in which the victim does not die instantly satisfies this factor.
Aplt. Br. at 21-22. Pavatt also complains about what he characterizes as the OCCA’s “failure to consistently apply a narrowing definition [of the HAC aggravator] to each case that comes before it.” Id. at 36.

Pavatt’s presentation of the claim to the OCCA

Pavatt first challenged the sufficiency of the evidence supporting the HAC aggravator in his direct appeal. The entirety of his argument was as follows:
There was insufficient evidence to support the heinous, atrocious or cruel aggravating circumstance. See Thomas v. Gibson, 218 F.3d 1213 (10th Cir. 2000) (Evidence was insufficient to support heinous, atrocious or cruel aggravating circumstance); Donaldson v. State, 722 So.2d 177 (Fla. 1998); Jones v. Gibson, 206 F.3d 946, 953 (10th Cir. 2000) (“We agree with petitioner and the federal district court that the record does not support the Oklahoma Court of Criminal Appeals’ finding that the victim pleaded for his life”).
The evidence does not support the fact that the murder was “especially” heinous, atrocious or cruel. As defense counsel said during closing argument, “To some degree I suppose all homicides are heinous, atrocious or cruel. I think that’s the reason why the legislature has inflicted the term especially to that phrase.”
Interestingly, the State attempts to prove the existence of the aggravating circumstance on the basis of the information provided by Brenda Andrew in her 911 call to the police. (Tr. 3763) The medical examiner’s testimony was that either of the two wounds could have been fatal. Death occurred in a matter of *947minutes. The medical examiner could not tell how long Mr. Andrew was conscious. (Tr. 3764)
Direct Appeal Br. at 47.
The OCCA rejected this claim on the merits, stating as follows:
In Propositions 14 and 15, Appellant challenges the sufficiency of the evidence to support the two aggravating circumstances alleged by the State as warranting the death penalty. Such challenges are reviewed under the same standard as challenges to the evidence supporting a criminal conviction. We consider the evidence in a light most favorable to the State, and determine whether any rational juror could have found the existence of the challenged aggravating circumstance beyond a reasonable doubt. DeRosa, 2004 OK CR 19 at ¶ 85, 89 P.3d at 1153; Lockett v. State, 2002 OK CR 30, ¶ 39, 53 P.3d 418, 430.
In Proposition 14, Appellant claims the evidence was insufficient to support the jury’s finding that the murder of Rob Andrew was “especially heinous, atrocious, or cruel.” To establish this aggravator, the State must present evidence from which the jury could find that the victim’s death was preceded by either serious physical abuse or torture. Evidence that the victim was conscious and aware of the attack supports a finding of torture. Davis v. State, 2004 OK CR 36, ¶ 39, 103 P.3d 70, 81; Black v. State, 2001 OK CR 5, ¶ 79, 21 P.3d 1047, 1074 (evidence that victim consciously suffered pain during and after stabbing was sufficient to support this aggravating circumstance); Le, 1997 OK CR 55 at ¶ 35, 947 P.2d at 550; Romano v. State, 1995 OK CR 74, ¶ 70, 909 P.2d 92, 118; Berget v. State, 1991 OK CR 121, ¶ 31, 824 P.2d 364, 373. Our evaluation is not a mechanistic exercise. As we stated in Robinson v. State, 1995 OK CR 25, ¶ 36, 900 P.2d 389, 401:
As much as we would like to point to specific, uniform criteria, applicable to all murder cases, which would make the application of the “heinous, atrocious or cruel” aggravator a mechanical procedure, that is simply not possible. Rather, the examination of the facts of each and every case is necessary in determining whether the aggravator was proved. Unfortunately, no two cases present identical fact scenarios for our consideration, therefore the particulars of each case become the focus of our inquiry, as opposed to one case’s similarity to another, in resolving a sufficiency of the evidence claim supporting the heinous, atrocious or cruel aggravator.
The evidence presented at trial showed that Rob Andrew suffered numerous wounds resulting from two shotgun blasts, which damaged his internal organs. The medical examiner testified that either wound would have caused sufficient blood loss to be independently fatal, but that death was not instantaneous. When emergency personnel arrived, Andrew was still clutching a trash bag full of empty aluminum cans, which reasonably suggested that he either tried to ward off his attacker or shield himself from being shot. Brenda Andrew called 911 twice after the shooting; together, the two calls spanned several minutes. During the second call, she claimed that her husband was still conscious and attempting to talk to her as he lay bleeding to death on the garage floor. All of these facts tend to show that Rob Andrew suffered serious physical abuse, and was conscious of the fatal attack for several minutes. See Ledbetter v. State, 1997 OK CR 5, ¶ 53, 933 P.2d 880, 896 (evidence that murder victim was likely *948aware that she was about to be assaulted because - defendant had attempted to kill her one week earlier, that she tried to defend herself from the fatal attack, and that she attempted to communicate with a neighbor after the attack was sufficient to show that the murder was especially heinous, atrocious or cruel).
After finding that the murder was accompanied by torture or serious physical abuse, the jury may also consider the attitude of the killer and the pitiless nature of the crime. Lott, 2004 OK CR 27 at ¶ 172, 98 P.3d at 358; Phillips v. State, 1999 OK CR 38, ¶ 80, 989 P.2d 1017, 1039. That the victim was acquainted with his killers is a fact relevant to whether the murder was especially heinous, atrocious, or cruel. In finding the murder in Boutwell v. State, 1983 OK CR 17, ¶ 40, 659 P.2d 322, 329 to be especially heinous, atrocious, or cruel, this Court observed:
In this case the killing was merciless. The robbers planned well in advance to take the victim’s life. Even more abhorrent and indicative of cold pitilessness is the fact that the appellant and the victim knew each other.
We find the situation in the present case even more pitiless. Rob Andrew correctly suspected his wife of having an affair with a man he trusted as his insurance agent. He correctly suspected his wife and her lover of trying to wrest control of his life insurance away from him. He correctly suspected his wife and her lover of attempting to Mil him several weeks before by severing the brake lines on his car. He confided in others that he was in fear of his life. Having separated from his wife, Rob Andrew was murdered as he returned to the family home to pick up his children for the Thanksgiving holiday. From the evidence, a rational juror could have concluded, beyond a reasonable doubt, that Rob Andrew had time to reflect on this cruel state of affairs before he died. The evidence supported this aggravating circumstance, and this proposition is denied.
Pavatt v. State of Oklahoma (Pavatt I), 159 P.3d 272, 294-95 (Okla. Crim. App. 2007) (internal paragraph numbers omitted).

Standard of review

Because Pavatt’s challenge to the sufficiency of evidence supporting the HAC aggravator was previously addressed and rejected on the merits by the OCCA, our scope of review is circumscribed by 28 U.S.C. § 2254(d). See Montgomery v. Louisiana, — U.S. —, 136 S.Ct. 718, 740, 193 L.Ed.2d 599 (2016) (“federal court[s] ha[ve] no inherent habeas corpus power, but only that which is conferred (and limited) by statute.”); Harrington v. Richter, 562 U.S. 86, 92, 131 S.Ct. 770, 178 L.Ed.2d 624 (2011). Section 2254(d) provides:
An application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a State court shall not be granted with respect to any claim that was adjudicated on the merits in State court proceedings unless the adjudication of the claim—
(1) resulted in a decision that was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States; or
(2) resulted in a decision that was based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding.
28 U.S.C. § 2254(d).

Clearly established federal law applicable to the claim

In determining whether Pavatt is entitled to federal habeas relief under *949§ 2254(d)(1), we must identify the “clearly established Federal law” that applies to Pavatt’s claim. As the majority correctly notes, aggravating factors in a capital case, such as the HAC aggravator found by the jury in Pavatt’s case, “operate as ‘the functional equivalent of an element of a greater offense.’” Ring v. Arizona, 536 U.S. 584, 609, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002) (quoting Apprendi v. New Jersey, 530 U.S. 466, 494, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000)). Consequently, due process requires that the evidence presented at trial be sufficient to support an aggravator. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). In assessing a sufficiency-of-evidence challenge to an aggravator, “the relevant question [therefore] is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Id. (emphasis in original).
It is also true, as noted by the majority, “that the penalty of death may not be imposed under sentencing procedures that create a substantial risk that the punishment will be inflicted in an arbitrary and capricious manner.”3 Godfrey v. Georgia, 446 U.S. 420, 427, 100 S.Ct. 1759, 64 L.Ed.2d 398 (1980) (citing Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972)). In other words, “[a] capital sentencing scheme must, in short, provide a meaningful basis for distinguishing the few cases in which the penalty is imposed from the many cases in which it is not.” M. “This means that if a State wishes to authorize capital punishment it has a constitutional responsibility to tailor and apply its law in a manner that avoids the arbitrary and capricious infliction of the death penalty.” Id. at 428, 100 S.Ct. 1759.

The majority’s review of the OCCA’s decision

The majority concludes that the OCCA’s rejection of Pavatt’s insufficiency-of-evidence claim was both “contrary to clearly established federal law,” Máj. Op. at 936-37, and “an ‘unreasonable application’ of Supreme Court decisions.” Id. at 937 n.5. As I shall proceed to explain, both of these conclusions are wrong.

1) The OCCA’s decision is not contrary to clearly established federal law

In concluding that the OCCA’s decision was contrary to clearly established federal law, the majority relies on an inapposite Supreme Court case, Lafler v. Cooper, 566 U.S. 156, 132 S.Ct. 1376, 182 L.Ed.2d 398 (2012), and wholly ignores a different Supreme Court case, Early v. Packer, 537 U.S. 3, 123 S.Ct. 362, 154 L.Ed.2d 263 (2002), that provides clear and controlling guidance in how we must review the OCCA’s decision.
Lafler was a noncapital criminal case involving a defendant who, on the advice of counsel, rejected a favorable plea offer, was subsequently convicted by a jury, and “received a sentence harsher than that offered in the rejected plea bargain.” 566 U.S. at 160, 132 S.Ct. 1376. The defendant argued on direct appeal that his counsel was ineffective for advising him to reject the favorable plea offer, and the state conceded that defense “counsel’s advice with respect to the plea offer fell below the standard of adequate assistance of counsel guaranteed by the Sixth Amendment.” Id. But the Michigan Court of Appeals “re*950jected the claim of ineffective assistance of counsel on the ground that [defendant] knowingly and intelligently rejected [the] plea offer[ ] and chose to go to trial.” Id. at 161, 132 S.Ct. 1376. The defendant then filed a federal habeas petition “renewing his ineffective-assistance-of-counsel claim.” Id. at 162, 132 S.Ct. 1376. Both the federal district court and the Sixth Circuit agreed that the Michigan courts “had unreasonably applied the constitutional standards for effective assistance of counsel laid out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)” and that defendant was entitled tp federal ha-beas relief in the form of the state’s specific performance of the original plea agreement. Id.
The Supreme Court granted certiorari in order to address the question of “how to apply Strickland’s prejudice test where ineffective assistance results in a rejection of the plea offer and the defendant is convicted at the ensuing trial.” Id at 163, 132 S.Ct. 1376. The Court concluded that “[i]n these circumstances a defendant must show that but for the ineffective advice of counsel there is a reasonable probability that the plea offer would have been presented to the court (i.e., that the defendant would have accepted the plea and the prosecution would not- have withdrawn it in light of intervening circumstances), that the court would have accepted its terms, and that the conviction or sentence, or both, under the offer’s terms would have been less severe than under the judgment and sentence that in fact were imposed.” Id at 163-64,132 S.Ct. 1376.
Applying these principles in light of the AEDPA standards of review, the Court concluded that “the Michigan Court of Appeals identified [the defendant’s] ineffee-tive-assistance-of-counsel claim but failed to apply Strickland to assess it.” Id. at 173, 132 S.Ct. 1376. “Rather than applying Strickland,” the Court noted, “the state court simply found that [defendant’s] rejection of the plea was knowing and voluntary.” Id. The Court emphasized that “[a]n inquiry into whether the rejection of a plea is knowing and voluntary ... is not the correct means by which to address a claim of ineffective assistance of counsel.” Id. “By failing to apply Strickland to assess the ineffective-assistance-of-counsel claim [the defendant] raised,” the Court held, “the state court’s adjudication was contrary to clearly established federal law.” Id.
The majority in this case asserts that the OCCA’s adjudication of Pavatt’s claim is similar to the Michigan Court of Appeals’ decision in Laffler, and likewise “was ‘contrary to clearly established federal law[,]’ because it did not discuss, apply, or even cite the Supreme Court decisions governing the constitutional requirements limiting death-penalty aggravators.” Maj. Op. at 937. But the majority is only half right.
To be sure, the OCCA did not cite or discuss any Supreme Court decisions in disposing of Pavatt’s claim. But that is of no import under § 2254(d)(1), as the Supreme Court made quite clear in Early. “A state-court decision,” the Court held, is only “ ‘contrary to’ ” clearly established federal law “if it ‘applies a rule that contradicts the governing law set forth in [Supreme Court] cases’ or if it ‘confronts a set of facts that are materially indistinguishable from a decision of this Court and nevertheless arrives at a result different from our precedent.’” 537 U.S. at 8, 123 S.Ct. 362 (quoting Williams v. Taylor, 529 U.S. 362, 405-406, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000)). The Court emphasized that “[a]voiding these pitfalls does not require citation of our cases — indeed, it does not even require awareness of our cases, so long as neither the reasoning nor *951the result of the state-court decision contradicts them.” Id. (emphasis in original). Thus, contrary to the majority’s conclusion, the OCCA’s failure to cite or discuss any Supreme Court decisions does not render the OCCA’s decision “contrary to clearly established federal law.”
The important point, and one ignored entirely by the majority, is that the OCCA recognized and applied the proper constitutional standard in analyzing Pavatt’s claim. Specifically, the OCCA stated, “We consider the evidence in a light most favorable to the State, and determine whether any rational juror could have found the existence of the challenged aggravating circumstance beyond a reasonable doubt.” Pavatt I, 159 P.3d at 294. Thus, the OCCA cannot be said to have applied a rule that contradicts in any way the governing law set forth in Ring. Further, there is no assertion, either by Pavatt or the majority, that this case presents “a set of facts that are materially indistinguishable from a decision of’ the Supreme Court. Early, 537 U.S. at 8, 123 S.Ct. 362. Consequently, there is no basis for concluding that the OCCA’s decision was “contrary to” Ring (or any other Supreme Court decision).
Although it is not entirely clear, the majority also appears to fault the OCCA for failing to cite, discuss or apply the standards outlined by the Supreme Court in Maynard and Godfrey. But the OCCA cannot be faulted in this regard because Pavatt himself never presented any such argument on direct appeal. As noted, Pa-vatt argued only, and without citation to any Supreme Court authority, that the evidence presented at his sentencing proceeding was insufficient to support the jury’s finding of the HAC aggravator. Pa-vatt did not argue, as he now attempts to do in this federal habeas appeal, that the OCCA has “fail[ed] to consistently apply a narrowing definition [of the HAC aggravator] to each case that comes before it.” Aplt. Br. at 36. Consequently, any such argument is proeedurally barred (under the doctrine of anticipatory procedural bar) for purposes of federal habeas review.
Moreover, even if we were, for purposes of argument, to overlook this procedural bar, it cannot be said that the OCCA’s decision was “contrary to” Maynard or Godfrey. As I shall discuss below, the OCCA has, through its body of case law, tailored and applied the HAC aggravator in a manner that avoids the arbitrary and capricious infliction of the death penalty. Further, the OCCA in Pavatt’s case expressly cited and applied those tailored standards in determining whether the evidence presented at Pavatt’s sentencing hearing was sufficient to support the jury’s finding of the HAC aggravator. See Pavatt I, 159 P.3d at 294.
Thus, in sum, there is simply no basis for concluding, as the majority does, that the OCCA’s decision was “contrary to clearly established federal law.”

2) The OCCA did not unreasonably apply dearly established federal law

The majority also concludes, in an alternative holding buried in a footnote, that “upholding the OCCA’s construction of conscious physical suffering in this case as satisfying constitutional standards would be an ‘unreasonable application’ of Supreme Court decisions.” Maj. Op. at 937 n.5. That conclusion, however, is riddled with errors.
To begin with, the majority fails to adhere to the analytical framework that the Supreme Court has mandated for cases involving review under § 2254(d)(1). To be sure, the majority quotes the proper standard of review outlined in § 2254(d)(1) and in turn correctly identifies the clearly established law that is applicable to Pavatt’s claim. But the majority proceeds to direct*952ly apply those constitutional standards to the evidence presented in this case (and, as discussed below, not all of the evidence at that), as if it were addressing a sufficiency-af-evidence issue on direct appeal. Nowhere does the majority mention, let alone discuss, the OCCA’s analysis, which should be the focus of our habeas review. Indeed, only in a footnote to the final paragraph of its analysis does the majority even refer to the OCCA or § 2254(d)(l)’s unreasonable-application clause. More importantly, the majority makes no attempt to explain how the OCCA’s application of the controlling constitutional standards was not merely incorrect, but unreasonable in light of clearly established Supreme Court precedent, as it must under § 2254(d)(1) in order to grant federal ha-beas relief to Pavatt. Williams v. Taylor, 529 U.S. 362, 410, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000) (holding that “an unreasonable application of federal law is different from an incorrect application of federal law.”). In short, “it is not apparent how the [majority’s] analysis would have been any different without AEDPA.” Harrington, 562 U.S. at 101, 131 S.Ct. 770.
Second, the majority fails to accurately discuss or give sufficient weight to the evidence that was before the jury during the penalty phase of Pavatt’s trial. Nor does the majority acknowledge the standard of review mandated by the Supreme Court in Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Jackson requires us to “view[ ] the evidence in the light most favorable to the prosecution.” Id. at 319, 99 S.Ct. 2781. When that standard is applied to the evidence presented at the sentencing phase of Pavatt’s trial, it simply does not support the majority’s current description of the relevant facts.
At the outset of the penalty phase of Pavatt’s trial, the prosecution moved to incorporate all of the evidence that was admitted during the guilt phase of the trial. Tr., Vol. XV at 3671. The state trial court granted that motion. Id. The guilt phase evidence included testimony from Dr. Jeffrey Gofton, the assistant chief medical examiner for the State of Oklahoma. Gofton testified that Rob Andrew was shot twice with a shotgun and incurred multiple wounds, including a life-threatening wound to the left side of his neck that damaged his aorta, and a second life-threatening wound to the right side of his chest that damaged his right lung and liver. Notably, the jury was shown crime-scene photographs that displayed those wounds in detail. On direct examination, Gofton testified that Rob Andrew bled to death from these wounds, but might have remained alive for several, but no more than ten, minutes after sustaining either or both of these wounds. On cross-examination, Gofton testified that Rob Andrew probably would have lost consciousness in less than five minutes after sustaining the wounds. On redirect, Gofton opined that death would not have been instantaneous and that Rob Andrew would have lived for a short period after sustaining the wounds. Gofton also testified that if Rob Andrew remained conscious after suffering the wounds, his injuries would have been painful. Lastly, during the second redirect, Gofton testified that, with a reasonable degree of medical certainty, it was possible that Rob Andrew suffered and experienced pain during the process of dying.
Gofton’s expert testimony was bolstered by at least two other pieces of evidence that were before the jury. First, and most notably, was the recording of the second of two 911 calls that were made by Brenda Andrew after the shooting. During her conversation with the 911 operator, Brenda Andrew stated that Rob Andrew was conscious and attempting to talk to her. Although the jury was not bound to believe *953these statements, it was certainly within its discretion to do so. Second, the crime scene photographs of Rob Andrew revealed that he was holding a plastic bag full of metal cans. As the OCCA concluded, the jury could have reasonably inferred from this piece of evidence that Rob Andrew, after being shot the first time, remained conscious and tried to use the plastic bag to either ward off his attacker or shield himself from being shot again.4
Ultimately, considering all of this evidence together, the jury could have found beyond a reasonable doubt that Rob Andrew experienced conscious physical suffering for several minutes prior to his death. Notably, the majority appears to concede this point: “Perhaps a reasonable juror could have found this to be sufficient evidence of conscious physical suffering.” Maj. Op. at 935. Such a finding, as the OCCA properly recognized, is sufficient to distinguish this case and place it squarely within the realm of the HAC aggravator.
The majority’s third and final error occurs when it concludes that, notwithstanding the fact that the jury could reasonably have found that Rob Andrew experienced conscious physical suffering, “this is not the sort of suffering that could in a ‘principled way ... distinguish this case, in which the death penalty was imposed, from the many eases in which it was not.’ ” Id. (quoting Godfrey, 446 U.S. at 433, 100 S.Ct. 1759). Such suffering, the majority suggests, would have been no different than “ ‘the brief period of conscious suffering necessarily present in virtually all murders.’ ” Id. at 934 (quoting Medlock, 200 F.3d at 1324 (Lucero, J., concurring)). In other words, the majority appears to imply that the OCCA fails to constitutionally narrow its application of the HAC aggravating circumstance, and instead applies an open-ended construction of the aggravating circumstance — and that approach, according to the majority, was at play here.
The majority is clearly wrong on this point. OCCA case law, which the majority all but ignores, identifies at least two categories of murders that the HAC aggravator does not apply to, and both are distinguishable from the murder committed by Pavatt. The first category of murders are those in which the victim dies instantaneously or nearly so. A perfect case in point is Simpson v. State, 230 P.3d 888 (Okla. Crim. App. 2010). The defendant in that case shot and killed two victims who were traveling inside of a car. The first victim, who was driving the car at the time of the shooting, “was shot four times,” including “a grazing gunshot wound to the right shoulder, two superficial gunshot wounds to the left side of his back, and an ultimately fatal gunshot wound to his chest.” Id. at 902. “Although [this victim] was initially conscious after being shot, his breathing became labored and he made gurgling sounds as his chest filled with blood before he died.” Id. at 902-03. “There was [also] testimony that immediately after he had been shot, [this victim] was able to speak, was aware that he had been shot and was fearful that the shooters would return.” Id at 903. “Reviewing th[is] evidence in the light most favorable to the State,” the OCCA concluded “that the evidence supported]” the jury’s “find*954ing that [this victim’s] death was preceded by physical suffering and mental cruelty.” Id. “With regard to the murder of [the second victim, who was the front seat passenger], the evidence showed that his death was nearly immediate.” Id. In particular, he “suffered numerous gunshot wounds including wounds to his head and chest” and “[t]he Medical Examiner testified that [his] injuries were not survivable and he likely died within seconds after being shot.” Id. Notably, the OCCA concluded that this “evidence d[id] not show, beyond a reasonable doubt and in a light most favorable to the State, that [the second victim’s] death was preceded by torture or that he endured conscious physical suffering before dying.” Id. In short, the OCCA in Simpson drew a distinction between murders in which the victim’s death is instantaneous and murders in which the victim experiences conscious physical suffering for some period of time after being wounded.
Notably, Simpson is but one of many cases in which the OCCA has refused to allow application of the HAC aggravating circumstance where a murder victim’s death was instantaneous or nearly so. Indeed, Pavatt cites to numerous such cases in his opening appellate brief (I cite these cases in the same order they are listed in that brief). See Brown v. State, 753 P.2d 908, 912 (Okla. Crim. App. 1988) (victim was shot seven times, including once in the aorta and once in the heart; no evidence was presented indicating that victim was conscious after one or more of the shots); Davis v. State, 888 P.2d 1018, 1021 (Okla. Crim. App. 1995) (“No testimony indicated that the victims who died were conscious or suffered pain at any time.”); Sellers v. State, 809 P.2d 676, 690 (Okla. Crim. App. 1991) (no evidence that any of the three victims were conscious or suffered after being shot by the defendant); Booker v. State, 851 P.2d 544, 548 (Okla. Crim. App. 1993) (concluding that testimony of medical examiner, regarding victim who was shot in the chest with a shotgun, was “as consistent with instantaneous death as any other possibility”); Marquez v. State, 890 P.2d 980, 987 (Okla. Crim. App. 1995) (noting that the victim “was shot approximately three times while asleep,” “[t]he injuries caused by two of the shots could have been fatal,” and one of those shots “would have caused death nearly instantaneously.”); Cheney v. State, 909 P.2d 74, 80 (Okla. Crim. App. 1995) (striking HAC aggravator where the shooting at issue lasted only seconds and some of the wounds would have rendered the victim immediately unconscious); Myers v. State, 133 P.3d 312, 332 (Okla. Crim. App. 2006) (“The evidence does not prove [the victim] was conscious and aware of her attack or that she was conscious and alive suffering pain after the attack.”); Crawford v. State, 840 P.2d 627, 641 (Okla. Crim. App. 1992) (“No testimony was elicited by either the State or the defense as to the level of suffering by the decedent,” and “no evidence was presented to show that the decedent did not die instantly as a result of the strangulation.”); Battenfield, 816 P.2d at 565 (assistant medical examiner testified “that the type of blow to the victim’s head would generally cause loss of consciousness immediately.”).
The second, and undeniably more limited, category of murders that the OCCA has indicated do not warrant application of the HAC aggravator are those in which death is not instantaneous, but where the victim, though conscious for some period of time, does not experience severe physical suffering. This category is exemplified by Cudjo v. State, 925 P.2d 895 (Okla. Crim. App. 1996). The murder victim in that case was shot a single time in the back of the head. Although the victim “was aware he had been injured, he was not sure what *955type of wound he had received (i.e. gun shot wound or blow to the head).” Id. at 901. “Moreover, the gravity of [the victim’s] injury was not apparent to others at the [crime] scene.” Id. For example, one police officer testified that the victim “was coherent and making sense.” Id. Another police officer testified that the victim indicated “he was all right.” Id. At worst, the evidence indicated that the victim “experienced nausea, vomiting and shortness of breath and complained about his head hurting.” Id Ultimately, after being taken to a local hospital, the victim “became unresponsive and ... later died.” Id. The defendant in Cudjo argued on direct appeal that this evidence was insufficient to support the jury’s finding of the HAC aggravating circumstance. The OCCA agreed, noting that while the victim “did experience some conscious physical or mental suffering prior to his death, the evidence fail[ed] to demonstrate that the murder was preceded by torture or serious physical abuse.” Id.
Pavatt’s case does not fit within, and is reasonably distinguishable from, these two categories of cases. Comparing Pavatt’s case to Simpson, it is readily apparent that Rob Andrew’s situation was most similar to that of the first victim in Simpson, who remained conscious after being shot and experienced severe physical suffering, and was distinguishable from that of the second victim in Simpson, who died almost instantaneously after being shot. Pavatt’s case is also distinguishable from Cudjo for the simple reason that the evidence in Pavatt’s case would have allowed the jury to find that Rob Andrew, unlike the victim in Cudjo, experienced significant pain for a period of time before dying. Thus, contrary to what the majority may say, Pa-vatt’s case can be distinguished in a “principled way” from numerous Oklahoma cases in which the OCCA has held that the HAC aggravating circumstance cannot be applied.
Setting aside the errors committed by the majority, it is apparent that the OCCA reasonably applied clearly established federal law in rejecting Pavatt’s challenge to the sufficiency of the evidence supporting the HAC aggravating circumstance. See Harrington, 562 U.S. at 102, 131 S.Ct. 770 (“It bears repeating that even a strong case for relief does not mean the state court’s contrary conclusion was unreasonable.”). Consequently, Pavatt is not, in my view, entitled to federal habeas relief on the basis of this claim.
Ill
One final matter deserves mention. The majority opinion cryptically “reverse[s] the denial of [federal habeas] relief with respect to [Pavatt’s] sentence and remand[s] to the district court for further proceedings.” Maj. Op. at 923. The majority opinion also notes that “[t]he jury ... found the remuneration aggravator” and that “[t]he parties have not presented arguments on what effect that has on the disposition of this case.” Id. at 929 n.2. In my view, it is unclear what these statements are intended to mean for the district court and the parties. Moreover, I submit that the only remedy that the district court may impose in light of the Sixth Amendment is to order the State of Oklahoma to provide Pavatt with a new sentence proceeding within a reasonable time. Cf. Hooks v. Workman, 689 F.3d 1148, 1208 (10th Cir. 2012) (“We therefore grant the writ with respect to Mr. Hooks’s sentence, subject to the condition that the State of Oklahoma resentence him within a reasonable time.”).
Oklahoma law outlines three possible sentencing options for a person convicted of murder in the first degree: death, imprisonment for life without parole, or im*956prisonment for life. Okla. Stat. tit. 21, § 701.9(A). Where, as here, the State seeks imposition of the death penalty, Oklahoma law requires the trial court to “conduct a separate sentencing proceeding” before a jury.5 Id. § 701.10(A). At this separate sentencing proceeding, “evidence may be presented as to any mitigating circumstances or as to any of the [statutory] aggravating circumstances.” Id. § 701.10(C). In order for the jury at the separate sentencing proceeding to recommend a sentence of death, Oklahoma law requires the jury to make two related findings of fact. First, the jury must unanimously find beyond a reasonable doubt the existence of one or more of the statutory aggravating circumstances. Id. § 701.11. Second, the jury must then unanimously find that any such aggravating circumstance(s) outweigh the mitigating circumstances alleged by the defendant. Id.
Oklahoma’s capital sentencing scheme in turn requires the OCCA to review every sentence of death that is imposed and determine, in pertinent part, whether the evidence supports each of the statutory aggravating circumstances found by the jury. Id. § 701.13(C)(2). The OCCA is expressly authorized by statute to “[a]ffirm the sentence of death” or to “[s]et the sentence aside and remand the case for resentencing by the trial court.” Id. § 701.13(E). The statute also appears to imply that the OCCA can “correct[ ]” any errors in the sentence. Id. And, indeed, the OCCA has at times done just that by engaging in its own reweighing after invalidating an aggravating circumstance. E.g., Moore v. State, 809 P.2d 63, 65-66 (Okla. Crim. App. 1991).
Historically, the Supreme Court has allowed for such independent reweighing by state appellate courts. See Richmond v. Lewis, 506 U.S. 40, 49, 113 S.Ct. 528, 121 L.Ed.2d 411 (1992) (“Where the death sentence has been infected by a vague or otherwise constitutionally invalid aggravating factor, the state appellate court or some other state sentencer must actually perform a new sentencing calculus, if the sentence is to stand.”); Clemons v. Mississippi, 494 U.S. 738, 110 S.Ct. 1441, 108 L.Ed.2d 725 (1990) (“We see no reason to believe that careful appellate reweighing of aggravating against mitigating circumstances in cases such as this would not produce ‘measured consistent application’ of the death penalty or in any way- be unfair to the defendant.”).
But that precedent appears to be of questionable validity in light of the Supreme Court’s recent decision in Hurst v. Florida, — U.S.—, 136 S.Ct. 616, 193 L.Ed.2d 504 (2016). At issue in Hurst was the constitutionality of Florida’s capital sentencing scheme. Under that scheme, a capital defendant could be sentenced to death “only if an additional sentencing proceeding ‘result[ed] in findings by the court that such person shall be punished by death.’” Id. at 617 (quoting Fla. Stat. § 775.082(1)). More specifically, the trial judge had to “independently find and weigh the aggravating and mitigating circumstances before entering a sentence of life or death.” Id. The Supreme Court “h[e]ld this sentencing scheme unconstitutional.” Id. at 619. In doing so, the Court explained that “[t]he Sixth Amendment requires a jury, not a judge, to find each fact necessary to impose a sentence of death.” Id.; see also Ring, 536 U.S. at 589, 122 *957S.Ct. 2428 (“Capital defendants, no less than noncapital defendants, we conclude, are entitled to a jury determination of any fact on which the legislature conditions an increase in their maximum punishment.”).
To be sure, the Supreme Court has not yet revisited the issue of appellate reweighing since issuing Hurst. But the implications of Hurst seem clear. Appellate reweighing, at least under a capital sentencing scheme like the one at issue in Oklahoma, requires an appellate court to make a new and critical finding of fact, i.e., whether the remaining valid aggravating circumstances outweigh any mitigating circumstances alleged by the defendant. In light of Hurst, it appears clear that such a factual finding can be made only by a jury. All of which leaves only one option in this case: grant the writ subject to the State of Oklahoma affording Pavatt with a new sentencing proceeding.6
IV
Because I conclude that all of the issues asserted by Pavatt in this appeal lack merit, I would affirm the district court’s denial of Pavatt’s petition for writ of habeas corpus.

. Indeed, we have recognized that Oklahoma law generally requires that a claim of ineffective assistance of trial counsel be raised on direct appeal. See Cole v. Trammell, 755 F.3d 1142, 1159 (10th Cir. 2014).


. “Valdez was special because the lawyers there knew that their client was a citizen of Mexico and nonetheless failed to comply with the Vienna Convention when they failed to contact the Mexican Consulate, thereby depriving the Consulate [of] the ability to intervene and present its discovery that the defendant suffered from organic brain damage.” Williams, 782 F.3d at 1213.


. It is important to note, as I shall discuss in greater detail below, that Pavatt did not assert in his direct appeal that his death sentence was inflicted in an arbitrary and capricious manner. Rather, he argued only that the evidence presented at trial was insufficient to support the HAC aggravator.


. During the first stage of trial, the State presented testimony from Norman Nunley, a friend of the Andrews who admitted having had an affair with Brenda Andrew. Nunley testified that he spoke with Brenda Andrew by phone the day after Rob Andrew was murdered and that Brenda Andrew described to him what had happened. In particular, Nun-ley testified that Brenda Andrew told him that Rob Andrew, after being shot the first time, grabbed a trash bag full of cans and tried to hold it up between himself and the gun. Tr., Vol. Vat 1383.


. The separate sentencing proceeding is typically held before the same jury that found the defendant guilty of murder in the first degree. Okla. Stat. tit. 21, § 701.10(A). But where error is determined to have occurred in the original capital sentencing proceeding, the state trial court is authorized "to impanel a new sentencing jury who shall determine the sentence of the defendant.” Id. § 701.10a(l)(b).


. By determining that the evidence presented at Pavatt’s sentencing proceeding was insufficient to support the jury's finding of the HAC aggravating circumstance, the majority’s decision in this case necessarily invalidates not only that aggravating circumstance, but also the jury’s ultimate, and inextricably intertwined finding that the aggravating circumstances that it found outweighed the mitigating circumstances alleged by Pavatt.